DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/22 has been entered.  Claims 1-9 have been amended.  Claims 10-20 were previously cancelled.   Claims 21-35 remain withdrawn as being directed to non-elected claims.  Accordingly, claims 1-9 are under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (Clinical Infectious Disease, published online March 21, 2020, pages 1-8) in view of Carvalho et al (Clinical and Vaccine Immunology, Aug. 2008, pages 1265-1271) and Hettegger et al (PLoS One, High Similarity of IgG antibody profiles in blood and saliva opens opportunities for saliva based serology, June 2019, pages 1-17) or Yoshizawa et al., American Society for Microbiology, Clinical Microbiology Reviews, Vol 26, Issue 4, October 2013, pgs 781-791) and further in view of Kypros et al (US 2012/0135427) and Blankenberg et al (US 2006/0105419).
Guo et al discloses a method for the diagnosis of Covid19 (abstract, pgs 5-8).  Guo et al discloses obtaining a sample from human patients and detecting the value of IgM, IgG and IgA in the sample and comparing it to that of healthy controls (e.g. pgs 2, 4).  Guo et al discloses that no antibodies were detected in the control and that IgG, IgA and IgM were detected in Covid patients (e.g. pgs 4-5).  Guo et al discloses that the detection is performed by an immunoassay using SARS-CoV-2 which is immobilized to a well (solid support) (pgs 2-5).  Guo et al discloses establishing a cutoff (threshold) (e.g. p. 2).
Guo et al differs from the instant invention in failing to explicitly teach the labeled antibodies in the immunoassay.
Carvalho et al teaches that it is known and conventional in the art when detecting IgG, IgA and IgM antibodies to use labeled antibodies specific for IgG, IgA and IgM (e.g. pg 2 – Indirect ELISA) (same assay used by Guo et al.
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate labeled antibodies such as taught by Carvalho et al into the method of Guo et al because Guo et al is silent with respect to the antibodies utilized in the indirect ELISA and Carvalho et al shows that it is known and conventional to use labeled antibodies specific for IgG, IgA and IgM. Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating labeled antibodies such as taught by Carvalho et al into the method of Guo et al.
           Guo et al and Carvalho et al differ from the instant invention in failing to teach the sample is saliva.
           Hettegger et al teaches that IgG antibody profiles in plasma and saliva are highly similar and therefore one could implement practically any plasma based IgG assay as saliva based assay. Hettegger et al teaches that the IgG antibodies found in blood are also accessible from saliva (e.g. abstract).  
           Yoshizawa et al discloses that saliva it is known in and conventional in the art that saliva can be utilized in disease detection (e.g. abstract) and that saliva carries many advantages over blood such as collection is undemanding, the procedure is noninvasive, samples are safer to handle, samples are easier to ship and store and the procedure is economical (e.g. pgs 4-5).  Yoshizawa et al teaches that the correlation between salivary and blood-based constituents implies that while these two biofluids are separate and unique, they may be linked in molecular level (p. 5).
             It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a saliva sample such as taught by Hettegger et al into the modified method of Guo et al because Hettegger et al teaches that IgG antibody profiles in plasma and saliva are highly similar and therefore one could implement practically any plasma based IgG assay as saliva based assay. Hettegger et al teaches that the IgG antibodies found in blood are also accessible from saliva.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a saliva sample such as taught by Hettegger et al into the modified method of Guo et al.
             It would have also been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a saliva sample such as taught by Yoshizawa et al into the modified method of Guo et al because Yoshizawa et al teaches that saliva carries many advantages over blood such as collection is undemanding, the procedure is noninvasive, samples are safer to handle, samples are easier to ship and store and the procedure is economical. Yoshizawa et al also teaches that the correlation between salivary and blood-based constituents implies that while these two biofluids are separate and unique, they may be linked in molecular level.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a saliva sample such as taught by Yoshizawa et al into the modified method of Guo et al.
           Guo et al., Carvalho et al., Hettegger et al and Yoshizawa et al  differ from the instant invention in failing to explicitly teach performing the method on a subject (individual).
Kypros et al teaches that it is known and conventional in the art to apply methods toward an individual (subject) wherein the markers have been established in a cohort (e.g. para’s (e.g. para’s 0011-0017. 0021 and 0066-0070, 0086, Figures 1-2  and example 1).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the detection of the markers in an individual subject such as taught by Kypros et al into the modified method of Guo et al for the diagnosis of Covid-19 in a subject because Guo et al teaches that the method can be used for diagnosis and Kypros et al shows that it is known and conventional in the art to apply the teachings of a cohort to that of an individual subject.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the detection of the marker(s) in an individual subject such as taught by Kypros et al into the modified method of Guo et al.
 Guo et al., Carvalho et al., Hettegger et al.,Yoshizawa et al and Kypros et al differ from the instant invention in failing to explicitly teach the specific threshold levels of the biomarker(s) (e.g. IGM 120 mg/dl). 
However, it was recognized in the prior art that the sensitivity and specificity is a measure of the accuracy of a test, reflecting the number (if any) of false positives and false negatives. Furthermore, sensitivity and specificity may be adjusted by adjusting the value of a threshold or cutoff value, above which (or below which, depending on how a marker changes with the disease/condition) the test is considered to be indicative of one state or condition (e.g., diseased/condition) and below which the test is considered to be indicative of another state or condition (e.g., non-diseased). See Blankenberg et al at [0007], [0028], [0084]. Accuracy need not be 100%; however Blankenberg et al indicates that particularly preferred would be where both the sensitivity and specificity are at least about 75%, more preferably at least about 80%, even more preferably at least about 85%, still more preferably at least about 90%, and most preferably at least about 95% [0028]. 
The teachings of Blankenberg et al indicate that the sensitivity and selectivity of a diagnostic test was known to be a result-effective variable, impacting the number of individuals who are correctly diagnosed with disease/condition. Furthermore, the teachings of Blankenberg et al indicate that it was known in the prior art to optimize tests for desired levels of sensitivity and specificity, by selecting appropriate threshold or cutoff values.  
           Therefore, it would have been obvious to one of ordinary skill in the art to incorporate comparison to a control and to arrive at the claimed invention by optimizing cutoff levels in order to achieve a desired sensitivity and specificity, given that such percentages were recognized in the art to be particularly preferred for diagnostic tests. One skilled in the art would have been motivated to select such threshold levels for sensitivity and specificity out of the course of routine optimization, given that these measures of test accuracy were recognized in the prior art to be result-effective variables that impact the number of false negatives and false positives for the test. Finally, one skilled in the art would have had a reasonable expectation of success in arriving at the claimed threshold for sensitivity and specificity since means of achieving desired sensitivity and specificity were known, namely by selecting an appropriate threshold or cutoff level (as taught by Blankenberg et al).  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980). 
             It is noted that the instant claims only require the binding of one of the recited biomarkers because the claim recites “one or more of the salivary biomarkers”.  Thus, for the purposes of indicating the concentration above a reference value, only one of the recited values needs to be met. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., Carvalho et al., and Hettegger et al., or Yoshizawa et al and  in view of Kypros et al and Blankenberg et al as applied to claim 1 above, and further in view of Aghvanyan et al (US 2014/0272939).
See above for the teachings of Guo et al., Carvalho et al.,  Hettegger et al.,  Yoshizawa et al., Kypros et al and Blankenberg et al.
Guo et al., Carvalho et al.,  Hettegger et al.,  Yoshizawa et al., Kypros et al and Blankenberg et al. differ from the instant invention in failing to teach the binding agents on the solid support are antibodies.
           Aghvanyan et al discloses a method for detecting one or more analytes in a sample (e.g. para’s 0107-0113).  Aghvanyan et al discloses the method may be used to detect two or more analytes or a panel of analytes (e.g. para 0195).  Aghvanyan et al discloses the panel can include IgM (e.g. para’s 0196, 0198).   Aghvanyan et al discloses the capture reagent can be antibodies and the detection reagent can be antibodies for the analytes and that the detection antibodies can be labeled (e.g. para , 0082, 0109).  Aghvanyan et al discloses the surface can be a well of a multi-well plate, slide, assay chips, assay array or lateral flow media (e.g. para 0112, 0117, 0176).  Aghvanyan et al discloses that the capture reagents can be directly or indirectly immobilized to the surface of the solid phase (e.g. para’s 0072, 0085, 0174).   Aghvanyan et al discloses the sample can be saliva (e.g. para 0193).
            It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate capture antibodies such as taught by Aghvanyan et al for the immobilized antigen of Guo et al because Agahvanyan teaches that it is known and conventional in the art to use antibodies to both capture and detect the desired analyte of interest.  Further, as shown by Applicant on page 31 of the current specification it is well known and conventional in the art to obtain the ELISA assays having the antibodies for detecting IgG1, IgG3, IgG4, Total IgG, IgM and IgA.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating capture antibodies such as taught by Aghvanyan et al for the immobilized antigen of Guo et al. 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., Carvalho et al., and Hettegger et al., or Yoshizawa et al and  in view of Kypros et al.,   Blankenberg et al and Aghvanyan et al as applied to claims 1-2 above, and further in view of Barasch et al (US 2013/0072580).
See above for the teachings of Guo et al., Carvalho et al.,  Hettegger et al.,  Yoshizawa et al., Kypros et al., Blankenberg et al.,  and Aghvanyan et al.
Guo et al., Carvalho et al.,  Hettegger et al.,  Yoshizawa et al., Kypros et al., Blankenberg et al., and Aghvanyan et al. differ from the instant invention in failing to teach giving the visible complex at or above the threshold.
Barasch et al teaches that it is well known, routine and conventional in the art to configure devices so that they give a positive result only if the level of the biomarker exceeds a threshold level (e.g. para. 0054).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to configure the modified method and device of Guo et al to give a positive result only if the threshold is exceeded.  Thus, one of ordinary skill in the art would have a reasonable expectation of success configuring the method and device of Guo et al to give a positive result on if the threshold is exceeded.  Further, with respect to the complex being visible as currently recited.  The combination of references supra disclose the same capture and detection reagents and solid supports as currently recited.  Therefore, it is deemed that the modified method and solid support of Guo et al would provide a visible complex.   
           With respect to claims 4-5 as currently recited.  The claims “bind with a specific one of the salivary biomarkers”.  Thus, the claims as currently recited only require a set of antibodies for only one of the biomarkers recited and the combination of Guo et al., Carvalho et al., and Hettegger et al., or Yoshizawa et al and  in view of Kypros et al.,   Blankenberg et al, Aghvanyan et al and Barasch et al teach the antibodies for IgM.  Thus, the combination of the references read on instantly recited claims 4-5.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


          Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and/or to laws of nature/natural phenomena without significantly more. 
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
The instant method is directed to a naturally occurring correlation between the levels of the recited biomarkers in a human subject with a SARS-CoV-2 infection   compared to reference value.      
Step 2A, Prong 2
The additional elements of obtaining a saliva sample from a subject; detecting an amount of the biomarker(s) with binding agents and labeled antibodies and comparing to a reference value does not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
          Also, with respect to the recitation “whereby an amount of the biomarkers below the reference value provides for a diagnosis that the subject lacks a SARS-COV-2 viral infection whereas a value at or above the reference value provides for a diagnosis that the subject has a SARS-CoV-2 infenction”.   The “whereby” statement at best articulates the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity being performed solely in a practitioner’ head, e.g. A mental appreciation of the recited biomarker(s) being correlated with a SARS-CoV-2 virus infection.  No active method steps are invoked or clearly required; the “whereby” statements do not include any activity that would constitute a practical application, i.e. steps that apply, rely on or use the natural principle in a manner such that the claims amount to significantly more that the natural principal itself.  

ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
	Further, the additional elements of the claims are recited with a high level of generality and do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. (the active method steps/limitations recited in addition to the judicial exceptions themselves) and do not add significantly more to the judicial exception(s).
 As shown by the art supra it is well known routine and conventional in the art to obtain a saliva sample from a subject and to detect the recited biomarker(s)s and make an identification based on a comparison.
It does not appear to be the case that the active steps recited, which are performed in order to gather the data or perform the assay, are steps recited or performed in an unconventional or non-routine way, such to provide an inventive concept under step 2B.
The claimed limitations as currently presented fail to recite limitations that add a feature that is more than well understood, conventional or routine in the field of diagnostics and biochemical assay methodologies. 
For all of these reasons, the claims fail to include additional elements that are sufficient to either integrate the judicial exception(s) into practical application(s) thereof, or amount to significantly more than the judicial exception(s).  

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Guo et al is considered to be the closest prior art of record.  However, Guo et al does not teach nor fairly suggest a method as claimed wherein the solid support comprises a lateral flow immunochromatographic assay (LFA) having one LFA lateral flow test strip with antibodies which bind with IgG3 secured thereto and a second LFA lateral flow test strip with antibodies which bind with IgM and with antibodies which bind with IL-6 secured thereto.  Further, the limitation of “the solid support comprises a lateral flow immunochromatographic assay (LFA) having one LFA lateral flow test strip with antibodies which bind with IgG3 secured thereto and a second LFA lateral flow test strip with antibodies which bind with IgM and with antibodies which bind with IL-6 secured thereto” adds significantly more and thus the claim is patent eligible.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Amanat et al (A serological assay to detect SARS-CoV-2 seroconversion in humans, Department of Microbiology, Icahn School of Medicine at Mount Sinai, New York, Published March 18, 2020, pages 1-9).  Amanat et al discloses a correlation of IgG3, IgM, IgG1 and IgA in patients with COVID-19 (e.g. page 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641